Citation Nr: 1500983	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-18 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to waiver of recovery of overpayment of dependency and indemnity compensation (DIC) in the amount of $8,078.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and Mr. M. S.



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971. He died in May 2008. The appellant was his surviving spouse at the time of his death. She applied for and received DIC benefits as his surviving spouse. She appellant remarried in July 2010. She informed the RO of her remarriage. The RO eventually discontinued her DIC benefits.

This appeal comes before the Board of Veterans' Appeals from a February 2011 decision of the Nashville, Tennessee Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO indicated that the appellant had been overpaid in DIC, in the amount of the payments that the RO continued to issue for several months after her remarriage.

In November 2013, the Board remanded the case for the appellant to be scheduled for a Travel Board hearing. In November 2014, the appellant had a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is in the claims file. The Board is satisfied that there has been substantial compliance with the directives of the November 2013 Board remand. The Board will proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The appellant, in good faith and in accordance with VA's instructions, informed VA in August 2010 of her July 2010 remarriage.

2. VA received the appellant's notice of remarriage in August 2010, but did not act on that notice to cease monthly payments of DIC until February 2011.

3. Overpayment of DIC for several months after the remarriage and notice of remarriage was VA's fault, and was not the appellant's fault.

4. Recovery of the overpayment would cause the appellant hardship, and waiver of recovery would not result in unjust enrichment.


CONCLUSION OF LAW

Recovery from the appellant of the overpayment of DIC is against equity and good conscience; therefore, recovery of the overpayment is waived. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


As noted above, the Veteran died in May 2008. The RO granted service connection for the cause of his death. The RO granted the appellant DIC, effective from June 2008, as his surviving spouse. The RO informed the appellant to let the RO know right away of any change in her marital status.

The appellant remarried in July 2010. In August 2010, she wrote to the RO, informing VA that she remarried in July 2010. She enclosed a copy of the marriage certificate for the 2010 marriage. She began the notification statement with the announcement: "URGENT!" [all capital letters and exclamation point in original]. The RO stamped the appellant's statement and the marriage certificate as received at the RO in August 2010. In a February 2011 letter, VA informed the appellant that in August 2010 VA received the appellant's August 2010 correspondence reporting her remarriage. VA informed the appellant that her entitlement to DIC was terminated effective July 1, 2010. VA stated that, because of the change, the appellant had been paid too much in DIC. Later in February 2011, VA informed the appellant of the amount of the overpayment, $8,078. VA informed the Veteran that she must repay the overpayment, but that she could dispute the debt or request waiver of the debt. The appellant has requested waiver of the debt.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of repayment of a debt. See Schaper v. Derwinski, 11 Vet. App. 268 (1998). An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. See 38 C.F.R. § 1.962.

An overpayment was properly created in this case. The appellant remarried in July 2010. The RO continued to pay her DIC until February 2011. As she was not entitled to DIC after the remarriage, the payments after the remarriage formed an overpayment and a valid debt.

The appellant seeks waiver of recovery of the overpayment. Recovery of the overpayment of any VA benefits must be waived if: (1) the application for relief is filed in a timely manner; (2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (3) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience. 38 U.S.C.A. § 5302(a), (c).

An application for waiver generally is timely if it is made within 180 days from the date of VA's notification of the payee of the indebtedness. 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2). In this case, the appellant was notified of the overpayment indebtedness in February 2011. She expressed disagreement with that finding in April 2011. Thus, her application was timely filed.

A waiver is prohibited if there is an indication of fraud, misrepresentation, or bad faith on the part of the claimant. 38 U.S.C.A. § 5302(c). VA found no evidence of fraud, misrepresentation, or bad faith on the appellant's part. The Board also finds that the record contains no evidence of fraud, misrepresentation, or bad faith on the appellant's part. The appellant's notification of VA of her remarriage was prompt, within about a month. She marked the notification as urgent, which demonstrated an intention to encourage VA to note and act on the remarriage and avoid creating any overpayment.

The equity and good conscience standard with regard to waiver of recovery of a debt due to overpayment is applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights. 38 C.F.R. § 1.965(a). It means arriving at a fair decision between the obligor and the government. 38 C.F.R. § 1.965(a). In making such a decision, the following factors (which are not an all-inclusive list) must be considered: (1) fault of the debtor; (2) balancing of the faults of the debtor and VA; (3) whether collecting the debt would cause undue hardship; (4) whether denial of waiver would defeat the purpose of the benefits; (5) whether waiving the debt would result in unjust enrichment of the debtor; and (6) whether the debtor, in relying on VA benefits, changed his position to his detriment. 38 C.F.R. § 1.965.

The Board finds that the appellant is not at fault in the creation of the overpayment. She was instructed to inform VA right away of any change in her marital status, and she informed VA promptly after she remarried. She marked the notice she gave urgent, in order to encourage prompt consideration by VA. VA documented and acknowledged, by date stamp and by letter, having received the appellant's notification in August 2010. Nonetheless, VA did not act to end entitlement to DIC and to cease DIC payments until February 2011, about six months later. The continuation of the payments after receiving notice of the remarriage was VA's responsibility and fault.

At the November 2014 Travel Board hearing, the appellant reported that she has modest income from her employment driving a school bus. She indicated that her household financial circumstances were difficult, with expenses exceeding income. She related that the DIC payments issued after she gave notice of her remarriage were spent on ordinary household expenses, and were not held aside or saved. Her statements tend to show that recovery of the overpayment would cause undue hardship, or at least some hardship, and that waiver of recovery of the overpayment would not result in unjust enrichment.

Considering that VA has fault in the creation of the overpayment, while the appellant does not have fault, that recovery of the overpayment would cause hardship, and that waiver of recovery would not result in unjust enrichment, the Board concludes that recovery of the overpayment is against equity and good conscience. The Board therefore grants a waiver of recovery of the overpayment debt.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). In this case, the Board is granting the benefit sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the appellant in substantiating the claim.



ORDER

Waiver of recovery of overpayment of DIC in the amount of $8,078. is granted.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


